COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
MARCO
MORALES,                                           )                     No. 
08-02-00307-CR
                                                                              )
Appellant,                          )                               Appeal from
                                                                              )     
v.                                                                           )                        243rd District Court
                                                                              )
THE STATE OF TEXAS,                                     )                    of El Paso County, Texas
                                                                              )
Appellee.                           )                        (TC# 20020D02174)
 
O
P I N I O N
 
Pending
before the Court is Appellant=s
motion to dismiss this appeal pursuant to Tex.R.App.P. 42.2(a), which states that:
(a)  At any time before the appellate court=s decision, the appellate court may
dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An appellant must personally sign the written
withdrawal.
 
As
required by the rule, the withdrawal of the notice of appeal is signed by both
Appellant and his attorney.  Further, the
Clerk of this Court has forwarded a duplicate copy of the written withdrawal to
the clerk of the trial court.  Because
Appellant has established compliance with the requirements of Rule 42.2(a), we
grant Appellant=s motion
to dismiss.  The appeal is hereby dismissed.
 
January 9, 2003
                                                                        

ANN CRAWFORD McCLURE, Justice
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)